Exhibit 99.h(2)(x) EXECUTION VERSION Service Organization Name: Banc of America Investment Services, Inc. BLACKROCK SERVICE AND DISTRIBUTION/MARKETING SUPPORT AGREEMENT FOR CLOSED-END FUNDS BlackRock Investments, Inc. 40 East 52nd Street New York, NY10022 BlackRock Investments, Inc. (“BII”) and the service organization named below (“Service Organization”) wish to enter into this Agreement relating to the clients of Service Organization (“Clients”) who may from time to time beneficially own equity interests (collectively, the “Shares”) in any closed-end investment company included in Schedule A, which may be amended by BII from time to time(each a “Closed-End Fund”), distributed by BII (each a “Fund” and, collectively, the “Funds”). The terms and conditions of this Agreement are as follows: Section 1: Except as otherwise designated in Appendix A to this Agreement, Service Organization agrees to provide general shareholder services relating to the administration of shareholder accounts with respect to Clients who may from time to time beneficially own Shares. “General shareholder services” include, but are not limited to, (i) answering Client inquiries regarding account status and history, the manner in which purchases, exchanges and redemptions or repurchases of shares may be effected and certain other matters pertaining to the Clients’ investments; (ii) assisting Clients in designating and changing dividend options, account designations and addresses; (iii) assisting in the preparation of reports and transaction statements to Clients; (iv) providing sub-accounting services for Shares held beneficially by Clients; (v) forwarding reports of a Fund and other information to Clients; (vi) receiving, tabulating and transmitting proxies and (vii) providing such other similar services as a Fund, BII or a Client may reasonably request. Section
